Citation Nr: 1633310	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  11-27 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for a left shoulder disability, to include whether the reduction from 30 percent to 20 percent was proper.

2.  Entitlement to a compensable disability rating for left ilium scar.

3.  Entitlement to an increased rating for a left wrist disability, currently evaluated as 10 percent disabling.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability on a direct basis and under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to April 1983, and from November 1986 to April 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the St. Paul RO in May 2016.  A transcript of that hearing is associated with the claims file.

During his May 2016 hearing before the Board, the Veteran presented testimony regarding the issue of entitlement to service connection for a left foot disability.  Review of the record reflects that the Veteran filed a claim for entitlement to service connection for a left foot disability in September 2011.  In a July 2014 rating decision, service connection for a left foot disability was denied.  The Veteran filed a notice of disagreement in August 2014, and a Statement of the Case was issued in September 2015.  However, the claims file does not show that the Veteran filed a timely substantive appeal to perfect his appeal.  38 C.F.R. § 20.302(b) (2015).  Accordingly, as a timely appeal of the denial of entitlement to service connection for a left foot disability was not perfected, the Board does not have jurisdiction over that issue. 

Nevertheless, the Board accepts the Veteran's testimony during the May 2016 hearing as a claim to reopen the issue of entitlement to service connection for a left foot disability.  As this claim to reopen has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reflects that the Veteran has been awarded disability benefits from the Social Security Administration (SSA).  Although award letters dated in September 2009 and December 2011 have been associated with the claims file, the Veteran's SSA records are not of record.  As the SSA records may contain evidence relevant to the issues on appeal, the SSA records must be requested and associated with the record.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If there is a negative response, such should be documented in the claims file and the Veteran notified accordingly.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken pursuant to the paragraph above, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




